DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
CLAIM 2, The device according to claim 1, wherein said heating element is embedded in said cushion.
Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the art of record does not teach or render obvious, either alone or in combination, a device for testing a heat sensitivity in teeth including a cushion including a heating element, wherein the cushion is conformable to a contour of a tooth to be tested for a heat sensitivity and is conformable to contours of the shape of different types of teeth and wherein the cushion has a left side and a right side that are mirror images of each other that is configured for testing of all upper and lower teeth individually in combination with the elements set forth in the claim.
Regarding claim 16, the art of record does not teach or render obvious, either alone or in combination, a method for testing a heat sensitivity a tooth for .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772